J-S51036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
    KHORY OMAHR WHITE-ASHE                  :
                                            :
                      Appellant             :   No. 734 MDA 2020

       Appeal from the Judgment of Sentence Entered December 18, 2019
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001407-2018


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                           FILED MARCH 02, 2021

        Khory Omahr White-Ashe (Appellant) appeals from his judgment of

sentence entered on December 18, 2019 in the Court of Common Pleas of

Franklin County1 after a jury convicted him of possession with intent to deliver

(PWID) heroin and cocaine, possession of drug paraphernalia (PDP), two

counts of possession of a firearm by a person prohibited from doing so (6105),

and two counts of conspiracy relating to his PWID counts.2 We affirm.

        Appellant raises the following issues for our review:

        I.    Whether the [trial court] erred in finding sufficient evidence
        to convict [Appellant] of Count 1, [PWID,] when [Appellant] was
        not found in possession of heroin, other persons took

1 We remind counsel that an appeal lies from the judgment of sentence, not
the denial of post-sentence motions. See Commonwealth v. Shamberger,
788 A.2d 408, 410 n.2 (Pa. Super. 2001) (en banc). Our Prothonotary has
corrected the caption accordingly.

2   35 P.S. § 780-113(a)(30), (32); 18 Pa.C.S. §§ 6105, 903.
J-S51036-20


     responsibility for the heroin, and the total amount of heroin found
     was minuscule?

     II.   Whether the [trial court] erred in finding sufficient evidence
     to convict [Appellant] of Count 2, [PWID,] when [Appellant] was
     not found in possession of cocaine or found to be involved in
     cocaine deals?

     III. Whether the [trial court] erred in finding sufficient evidence
     for conviction of Count 3, [6105,] when [Appellant] was not found
     to be in possession of a firearm and the firearm was purchased by
     a co-defendant?

     IV.   Whether the [trial court] erred in finding sufficient evidence
     for conviction of Count 4, [PDP,] when [Appellant] was not found
     to be in possession of drug paraphernalia?

     V.     Whether the [trial court] erred in finding sufficient evidence
     for conviction for Count 5, [6105,] when a co-defendant admitted
     that the firearm was his?

     VI.    Whether the [trial court] erred in finding sufficient evidence
     for conviction of Count 6, [conspiracy to sell heroin,] when the
     evidence was insufficient to prove that there was an overt act in
     pursuance of such conspiracy or proved to have been done by him
     or by a person with whom he conspired?

     VII. Whether the [trial court] erred in finding sufficient evidence
     for conviction of Count [7, conspiracy to sell cocaine,] when the
     evidence was insufficient to prove that there was an overt act in
     pursuance of such conspiracy or proved to have been done by him
     or by a person with whom he conspired?

     VIII. Whether the [trial court] abused its discretion in denying
     [Appellant’s post-sentence motion] challenging the weight of the
     evidence and denying a request for a new trial on Count 1 [PWID]?

     IX.   Whether the [trial court] abused its discretion in denying
     [Appellant’s post-sentence motion] challenging the weight of the
     evidence and denying a request for a new trial on Count 2,
     [PWID]?

     X.   Whether the [trial court] abused its discretion in denying
     [Appellant’s post-sentence motion] challenging the weight of the

                                     -2-
J-S51036-20


      evidence and denying a request for a new trial on Count 3,
      [6105]?

      XI.   Whether the [trial court] abused its discretion in denying
      [Appellant’s post-sentence motion] challenging the weight of the
      evidence and denying a request for a new trial on Count 4, [PDP]?

      XII. Whether the [trial court] abused its discretion in denying
      [Appellant’s post-sentence motion] challenging the weight of the
      evidence and denying a request for a new trial on Count 5,
      [6105]?

      XIII. Whether the [trial court] abused its discretion in denying
      [Appellant’s post-sentence motion] challenging the weight of the
      evidence and denying a request for a new trial on Count 6,
      [conspiracy]?

      XIV. Whether the [trial court] abused its discretion in denying
      [Appellant’s post-sentence motion] challenging the weight of the
      evidence and denying a request for a new trial on Count 7,
      [conspiracy]?

      XV. Whether the [trial court’s] imposition of consecutive, rather
      than concurrent, sentences is unduly harsh, considering the
      nature of the crimes and the length of imprisonment?

Appellant’s Brief, at 4-8.

      On December 18, 2019, Appellant was sentenced to 60 to 120 months

of imprisonment as to each of the 6105 counts and PWID (heroin), 36 to 120

months of imprisonment for conspiracy relating to PWID (heroin), 18 to 120

months of imprisonment for PWID (cocaine), and 6 to 12 months of

imprisonment for PDP, for an aggregate sentence of 240 to 612 months of

imprisonment as all sentences are consecutive.3 Appellant, who is currently

34 years old, will thus be either in prison or under parole supervision until he


3The trial court noted that the second conspiracy count merged for sentencing
purposes. Trial Ct. Op., 6/19/20, at 2 n.3.

                                     -3-
J-S51036-20



is approximately 85 years old, should he live that long, and will not be eligible

for parole until he is approximately 55 years old. He challenges the sufficiency

and weight of the evidence as to each conviction, and challenges the trial

court’s sentence, imposed consecutively, as unduly harsh.4

                            Facts Adduced at Trial

      On June 14, 2018, Detective Bradley Kyner of the Chambersburg Police

Department was conducting surveillance of 102 South Federal Street, as

neighbors had noticed a high volume of foot traffic and were concerned about

the possibility of drug trafficking. N.T. Trial, 9/10/19, at 25-26, 31. Detective

Kyner observed several people go in and out of the house. Id. at 32. At one

point, he saw a black male (later identified as Tyler Stone Harrington) exit the

house and conduct what he believed, based on his training and experience, to

be a hand-to-hand drug transaction with two individuals in a vehicle. Id. at

32, 35-36. He photographed two individuals who accessed the house: Luz

Reyes and Harrington. Id. at 33, 35. Detective Kyner also saw Appellant

engaging in what appeared to him to be a hand-to-hand drug sale. Id. at 39.




4 Appellant and the trial court both complied with Pa.R.A.P. 1925. Appellant
was represented by counsel at trial and sentencing but elected to file post-
sentence motions pro se. Trial Ct. Op. at 2. He filed a pro se post-sentence
motion in which he made arguments sounding in weight and the discretionary
aspects of his sentence. See Appellant’s Post-Sentence Motion, 1/15/20, at
1, 4, 7 (Appellant’s motion has eccentric page numbering; we refer to the
pages as they are sequenced in the record). His post-sentence motion was
timely filed, as the trial court afforded Appellant thirty days in which to file it.
See N.T. Sentencing, 12/18/19, at 19. Appellant is represented by counsel
in the present appeal.

                                       -4-
J-S51036-20



      On June 28, 2018, Washington Township Police Detective John Brady,

of the Franklin County Drug Task Force, was conducting surveillance of a

controlled drug buy at a nearby location. N.T. Trial at 42-43, 49, 51-52. He

photographed the hand-to-hand sales he observed, and some of the

photographs he took depict Appellant engaging in such sales. Id. at 47.

      Law enforcement obtained a search warrant for 102 South Federal

Street, and Trooper Antjuwan Cox of the Pennsylvania State Police testified

that he was part of the law enforcement team that conducted the search. N.T.

Trial at 99, 102.     During the search, Appellant tried to flee but was

apprehended. Id. at 103. Trooper Cox questioned Appellant while the search

was conducted, and Appellant admitted that he was a crack cocaine

distributor. Id. at 104. He also immediately acknowledged the presence of a

firearm in the house and directed Trooper Cox to the bedroom, where he

apparently believed it could be found. Id. As they spoke with one another,

Trooper Cox noticed Appellant focusing not on him but on a bag in the hallway.
Id. at 104. The bag, which was apparently marketed under the brand name

Mossimo, contained a substantial amount of crack cocaine. Id. at 107. Police

recovered two digital scales, drug packaging materials     including sandwich

bags, a metal grinder for grinding marijuana, ammunition, and two guns: a

Smith and Wesson .40 caliber handgun and a .22 caliber firearm. Id. at 108-

11, 114. Police also found five cellular phones and $361 in cash, and a baggie

of heroin in the kitchen freezer. Id. at 112, 116. In addition, they found a

food stamp card for an individual who is not otherwise identified in this case;

                                     -5-
J-S51036-20



Trooper Cox testified that some drug users who receive public benefits trade

their food stamps for narcotics. Id. at 117.

        Appellant gave Trooper Cox permission to search his phone and

provided him with the phone’s passcode.        N.T. Trial at 118.   Trooper Cox

testified that he recovered text messages from Appellant’s phone, including

an exchange with codefendant Demitrus Faust referring to a cocaine sale and

an exchange with his mother in which she warns him to “stop having people

come to [his] house” because the high traffic had drawn the attention of law

enforcement.5 Id. at 122-23. In another text conversation with his mother,

Appellant told her that he has “the stuff” and he would be coming soon with

$3,000. Id. at 124. Two days prior to execution of the search warrant, he

sent a text message to an unknown person that he was back around and that

he had blue bags. Id. at 125. Trooper Cox testified that this referred to

heroin. Id.

        Video recovered from Appellant’s phone depicts him holding a bag of

cocaine and discussing how he would package and sell it. N.T. Trial at 126.

Photographs stored in the phone depict blue glassine bags with what Trooper

Cox believed to be heroin and Appellant’s hand and wrist with the Mossimo

bag in the background.6 Id. at 129-30. In another photograph, Appellant is


5 Demitrus Faust entered into a plea agreement at CP-28-CR-0001706-2018
to one count of PWID, under which he was sentenced to 316 days to 23
months of imprisonment, with parole at expiration of the minimum sentence
and upon approval of a home plan. See Judgment of Sentence, 8/14/19.

6   Appellant was apparently photographing his wristwatch.

                                     -6-
J-S51036-20



touching his beard and in the background cocaine is visible on a table. Id. at

130. Another shows marijuana, a marijuana blunt, and a digital scale. Id.

      Franklin County Drug Task Force Detective Jason Taylor testified as an

expert in drug packaging and distribution and rendered his opinion that the

drugs recovered at Appellant’s house were kept in a manner reflecting an

intention to distribute them. N.T. Trial at 157-59, 162. He noted that the

search of Appellant’s house did not yield the type of drug paraphernalia that

one would expect to find if the 100 bags of crack cocaine were for personal

use; nor did police find equipment for the use of heroin. Id. at 163.

      Nicholas Stark, a co-owner of Cavalry Firearms, a gun shop, testified

that he sold a Smith and Wesson M&P .40-caliber handgun to Luz Reyes. N.T.

Trial at 54, 56-57.   Reyes testified that she entered a guilty plea prior to

Appellant’s trial, and specifically that she pled guilty to conspiring with Stone-

Harrington, Faust, and Appellant to sell cocaine and heroin. Id. at 62, 64-65.

She read from a letter she had written to the trial judge in which she

acknowledged wrongdoing but also attributed her behavior to “allow[ing] a

man who promised the world to use and manipulate me.” Id. at 66. She

identified Appellant as the father of her son, and acknowledged that the two

(as of the time of trial) were still in a romantic relationship. Id. at 69. She

testified that Appellant selling drugs out of her house was something that “just

– it happened.” Id. at 71. She acknowledged that Appellant directed her to

buy the handgun. Id. at 72.   She further acknowledged a text message

exchange between herself and Appellant in which she sent him pictures of

                                      -7-
J-S51036-20



guns from the gun shop and he directed her to purchase a Smith and Wesson.
Id. at 72-73. She confirmed the existence of another text exchange in which

the two were fighting and she expressed a desire to transfer the gun out of

her name, and another exchange in which Appellant wrote, “Baby can you bag

up 10 bags of the white, the scale, $50 a bag, total of 10 bags,” which she

admitted was a reference to packaging drugs for sale. Id. at 75-76.

      The Commonwealth played for the jury phone calls between Reyes and

Appellant that were intercepted and recorded during Appellant’s pretrial

incarceration. In one call, Appellant said “you got to move that stuff,” which

apparently referred to drugs.    N.T. Trial at 78.   He also directed Reyes to

retrieve a bookbag from 102 South Federal Street, as it contained phone

numbers of drug buyers and he wanted her to continue the operation while he

was incarcerated. Id. at 81. In one call, he directed Reyes to get a “little

weigher,” “keep going to the gym,” and “keep your weight up” which were

coded directions to purchase a scale and to obtain more drugs from their

supplier. Id. at 83-84. She admitted having engaged in drug sales at his

direction. Id. at 95.

                                 Jurisdiction

      Initially, we must confirm that this Court has proper jurisdiction to act

on Appellant’s appeal, as his sentencing hearing introduced an unusual

variable into our conventional jurisdictional analysis. “We lack jurisdiction to

consider untimely appeals, and we may raise such jurisdictional issues sua

sponte.”   Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super.

                                     -8-
J-S51036-20



2015) (citation omitted). “If a defendant files a timely post-sentence motion,

the appeal period does not begin to run until the motion is decided [. . .

however, a]n untimely post-sentence motion does not toll the appeal period.
Id. (citations omitted).

      Nevertheless, this Court has held that, in certain circumstances, a trial

court may permit a defendant to file an otherwise untimely post-sentence

motion nunc pro tunc.

      To be entitled to file a post-sentence motion nunc pro tunc, a
      defendant must, within 30 days after the imposition of sentence,
      demonstrate sufficient cause, i.e., reasons that excuse the late
      filing. . . . When the defendant has met this burden and has
      shown sufficient cause, the trial court must then exercise its
      discretion in deciding whether to permit the defendant to file the
      post-sentence motion nunc pro tunc. If the trial court chooses to
      permit a defendant to file a post-sentence motion nunc pro tunc,
      the court must do so expressly.

                                   *    *    *

      If the trial court does not expressly grant nunc pro tunc relief, the
      time for filing an appeal is neither tolled nor extended. . . . [W]hen
      the trial court grants a request to file a post-sentence motion nunc
      pro tunc, the post-sentence motion filed as a result must be
      treated as though it were filed within the 10-day period following
      the imposition of sentence.

Commonwealth v. Dreves, 839 A.2d 1122, 1128 (Pa. Super. 2003) (en

banc) (footnote omitted).

      Based upon the following, we conclude that the trial court expressly

granted Appellant permission to file a post-sentence motion nunc pro tunc.




                                       -9-
J-S51036-20


      At his sentencing hearing, through counsel, Appellant expressed a desire

to proceed pro se.7 N.T. Sent. at 17. The trial court, appropriately, acted on

a concern that Appellant have new counsel with whom he could discuss the

pro se option before he made the decision. Id. at 18.   Trial counsel was

privately retained, but was not retained to represent Appellant post-

sentencing. Id. at 17. Appellant informed the trial court that he had already

prepared a post-sentence motion and was ready to file it. Id. at 19. The trial

court observed that it could not accept his motion until Appellant had waived

his right to counsel. Id. The trial court then asked the Commonwealth if

there would be any objection to enlarging the time in which Appellant might

file his post-sentence motion, and the Commonwealth responded that there

would be no objection. Id. Then, the trial court proposed to grant Appellant

an additional thirty days in which to file a post-sentence motion, thus

providing more time for Appellant to consult with appointed counsel and

decide whether to proceed pro se or with counsel. Id.

      Appellant was sentenced on December 18, 2019, and counsel was

appointed the next day. On December 31st, he filed a motion to proceed pro




7 We also note that the trial court, prior to imposing sentence, noted
Appellant’s arguments sounding in the weight of the evidence. N.T. Sent. at
7 (“[Y]ou’re making credible arguments regarding weight and sufficiency of
evidence, but those questions aren’t before me today. Those will be questions
that you can raise with the Superior Court in a direct appeal.”). Thus, we are
assured that Appellant made appropriate efforts to comply with the letter and
spirit of Pa.R.Crim.P. 607, and certainly the trial court was given timely notice
that weight of the evidence would be an appellate issue in this matter.

                                     - 10 -
J-S51036-20


se. On January 15, 2020 (28 days post-sentencing), the trial court held a

hearing on Appellant’s motion, granted it, and accepted his post-sentence

motion for filing.8   On January 27th, appointed counsel filed a motion to

withdraw, which was granted on March 13th. The Commonwealth filed an

answer to Appellant’s post-sentence motion on February 13th. On April 17th,

122 days after Appellant’s December 18th sentencing hearing and 94 days

after the filing of Appellant’s post-sentence motion, the trial court denied that

motion. On May 1st, Appellant filed a motion to extend the time in which he

might file an appeal, and the trial court denied the motion on May 11th. On

May 15th, 150 days after his sentence was imposed and 29 days after the trial

court denied his post-sentence motion, Appellant filed his notice of appeal.

      Thus, we conclude that the trial court, pursuant to Dreves, expressly

granted Appellant permission to file a post-sentence motion, nunc pro tunc,

within 30 days of the imposition of sentence. Appellant filed his pro se motion

within the permitted time period, and subsequently filed a notice of appeal

within 30 days of the date the trial court denied his post-sentence motion.

Therefore we conclude that the appeal is timely and we may proceed to the

merits of Appellant’s complaints.


                           Sufficiency and Weight




8 The docket reflects that the trial court’s order permitting Appellant to
proceed pro se was not docketed until the following day, January 16th.

                                     - 11 -
J-S51036-20



      Appellant argues that the evidence undergirding each of his convictions

is insufficient, and that each conviction is against the greater weight of the

evidence. We review each conviction in series, analyzing both the weight and

sufficiency challenges as we proceed.

      In reviewing a challenge to the sufficiency of the evidence, our standard

of review requires this Court to examine all of the evidence admitted at trial,

together with any reasonable inferences that can be drawn therefrom, in the

light most favorable to the party who prevailed below. See Commonwealth

v. Crabill, 926 A.2d 488, 490 (Pa. Super. 2007). If the evidence adduced

below, when viewed through this lens, establishes each element of the

charged crimes beyond a reasonable doubt, then we must affirm. Id. “[W]e

bear in mind that: the Commonwealth's burden may be sustained by means

of wholly circumstantial evidence; the entire trial record is evaluated and all

evidence received against the defendant considered; and the trier of fact is

free to believe all, part, or none of the evidence when evaluating witness

credibility.” Commonwealth v. Markman, 916 A.2d 586, 598 (Pa. 2007)

(citations omitted).

      A challenge to the weight of the evidence generally must be preserved

in a post-sentence motion, per Pa.R.Crim.P. 607 (providing that weight

challenges must be brought by oral or written motion before sentencing, or in

a post-sentence motion).9 “As noted in the comment to Rule 607, ‘the purpose


9  The trial court notes that Appellant’s post-sentence motion was
“disorganized and convoluted” and states that “[t]o the extent [Appellant]

                                    - 12 -
J-S51036-20



of this rule is to make it clear that a challenge to the weight of the evidence

must be raised with the trial judge or it will be waived.’” Commonwealth v.

Gillard, 850 A.2d 1273, 1277 (Pa. Super. 2004).              “Appellate review of a

weight claim is a review of the exercise of discretion, not of the underlying

question of whether the verdict is against the weight of the evidence.”

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (citation omitted).

A motion for a new trial based on a claim that the verdict is against the weight

of   the   evidence   is   addressed   to    the   discretion    of   the    trial   court.

Commonwealth          v.   Widmer,     744 A.2d 745,      751–52      (Pa.     2000);

Commonwealth v. Brown, 648 A.2d 1177, 1189 (Pa. 1994). A new trial

should not be granted because of a mere conflict in the testimony or because

a factfinder considering the same facts may have arrived at a different

conclusion. Widmer, 744 A.2d at 752. “[T]he role of the trial judge is to

determine that ‘notwithstanding all the facts, certain facts are so clearly of

greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.’” Id. at 752 (citation omitted). “[A] new trial should

be awarded when the jury's verdict is so contrary to the evidence as to shock

one's sense of justice and the award of a new trial is imperative so that right

may be given another opportunity to prevail.”         Brown, 648 A.2d at 1189.

              PWID, Paraphernalia, & Conspiracy – Cocaine




now raises issues that were not included in his Post-Sentence Motion, we
believe they are waived.” Trial Ct. Op., 6/19/20, at 4 (incorporating Trial Ct.
Op., 4/17/20, responding to post-sentence motion).

                                       - 13 -
J-S51036-20



        To establish PWID, the Commonwealth must prove that Appellant

knowingly or intentionally possessed a controlled substance with the intent to

manufacture, distribute, or deliver it while not properly registered to do so.10

See 35 P.S. § 780–113(a)(30); Commonwealth v. Brown, 48 A.3d 426,

430 (Pa. Super. 2012). A drug paraphernalia conviction is established when

a defendant uses, or possesses with the intent to use, drug paraphernalia for

the purpose of, among other things, packing, repacking, storing, or otherwise

introducing a controlled substance into the human body in violation of our

anti-narcotics act.11   See 35 P.S. § 780-113(a)(32).      Otherwise mundane

packaging materials can constitute paraphernalia; the Commonwealth must

establish that such materials were used or intended to be used with a

controlled substance. Commonwealth v. Torres, 617 A.2d 812, 815 (Pa.

Super. 1992).

        Conspiracy is established when, with the intent of promoting or

facilitating commission of a crime, a person agrees with another that “one or

more of them will engage in conduct which constitutes such crime or an

attempt or solicitation to commit such crime” or “agrees to aid such other

person or persons in the planning or commission of such crime or of an

attempt or solicitation to commit such crime.” 18 Pa.C.S. § 903(a)(1) and

(2).


10   Appellant does not claim to be registered to purvey controlled substances.

11 The Controlled Substance, Drug, Device and Cosmetic Act appears at 35
P.S. §§ 780-101 to 780-114.

                                      - 14 -
J-S51036-20



      “When contraband is not found on the defendant's person, the

Commonwealth must establish ‘constructive possession,’ that is, the power to

control contraband and the intent to exercise that control.” Commonwealth

v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996) (citation omitted). Multiple

individuals may share access, control, and the intent to exercise control over

illegal objects or substances. Id.    These elements may be inferred from

examining the totality of the circumstances, and the Commonwealth may

establish constructive possession by circumstantial evidence. Id.

      Viewing the evidence pertaining to crack cocaine in the light most

favorable to the Commonwealth, this is not a close call. During the house

search, as soon as Appellant spoke with Trooper Cox and realized that he had

been under surveillance for some time, Appellant volunteered that he was a

crack cocaine dealer, gave Trooper Cox his cellular phone, and provided the

code to unlock the phone as well. Certainly the prodigious quantities of crack

cocaine recovered are consistent with trafficking rather than personal use.

Evidence of conspiracy was also ample, but the conviction can be supported

by this text message, from Appellant to Reyes, alone: “Baby can you bag up

10 bags of the white, the scale, $50 a bag, total of 10 bags.” N.T. Trial at 75-

76. Appellant’s explicit admission not only that he was selling drugs but that

he is a crack cocaine dealer exemplifies his recognition that his operation

had been exposed and there was no further purpose to be served by being




                                       - 15 -
J-S51036-20



evasive.12 The digital scales and packaging materials, viewed in this context,

amply support Appellant’s paraphernalia conviction.

        The Commonwealth explained the lack of money recovered by opining

that the bulk of drugs meant that Appellant had just gotten (and paid for) a

new quantity of crack cocaine, but had not had a chance to sell any significant

amount of the new batch at that time.13       This makes sense.     Appellant’s

challenges to his PWID, conspiracy, and paraphernalia convictions stemming

from crack cocaine collapse under a mountain of evidence, and must fail.

              Violations of the Uniform Firearms Act (VUFA)

        Appellant challenges his convictions under 18 Pa.C.S. § 6105(a)(1) for

two counts of possession of a firearm by a person prohibited from doing so.

A conviction under this section is predicated on two elements: a conviction of

an enumerated offense, and possession of a firearm.14 Appellant’s arguments

are essentially a retread of his arguments regarding the cocaine and other




12N.T. Trial at 104 (“[Appellant] did admit to me that he was a cocaine – crack
cocaine distributor.”).

13  N.T. Trial at 166-67 (court-qualified expert Detective Taylor testifying,
“Well, [the lack of cash is] easily explainable because the amount of controlled
substances that were found . . . [t]hey had not sold enough to make up the
funds that would account for the sales, so basically they had just acquired the
large amounts of controlled substances and had[n’t] yet made enough sales .
. .” (the transcript says “had yet made enough sales” but it is clear from the
context that the witness meant “hadn’t”.)).

14   See 18 Pa.C.S. § 6105(a)(1).


                                     - 16 -
J-S51036-20



incriminating evidence recovered during the search of his home.15 In brief,

we affirm for many of the same reasons that we affirm his convictions for

selling crack cocaine and conspiring to do so, and for possessing paraphernalia

in service of those actions. The evidence established that one of the guns was

purchased by codefendant Reyes at Appellant’s explicit direction, and that he

even told her what to say, should the vendor inquire as to why she was buying

a handgun. That particular gun was recovered from the same Mossimo bag

that the Commonwealth established was used by all coconspirators in the

conspiracy to sell crack cocaine that Appellant directed. Although Appellant

argues that one of the guns was claimed by a codefendant,16 as noted supra

the jury is free to credit all, some, or none of the evidence presented. Both

guns were recovered from the Mossimo bag, and Appellant’s constructive

possession and control of that bag and its contents is firmly established by the

Commonwealth’s evidence.           Given that we have already found Appellant’s

connection to the bag via the law of constructive possession to be sound, and

given that there can be no doubt that Appellant had prior convictions

establishing the propriety of a conviction under Section 6105, this claim also

fails.




15   See Appellant’s Brief at 16-18.

16   See Appellant’s Brief at 5.

                                        - 17 -
J-S51036-20



                       PWID & Conspiracy – Heroin

      In his first and sixth claim of error, Appellant challenges his convictions

for PWID-heroin and conspiracy thereof.           Appellant argues that the

Commonwealth did not establish constructive possession beyond a reasonable

doubt, as the hundredth of a gram of heroin was recovered from a first-floor

refrigerator that multiple people shared and Appellant’s bedroom was on the

second floor. Appellant’s Brief at 12.

      The Commonwealth points out that the overall volume of drugs and drug

paraphernalia at Appellant’s house, in concert with the guns recovered by

police, strongly suggests an intent to sell drugs. Commonwealth’s Brief at

10.17 The trial court points out that Reyes, Appellant’s codefendant, testified

that Appellant was involved in the drug trade. Trial Ct. Op. at 5.

      The trial court described the evidence supporting Appellant’s PWID-

heroin conviction as follows:

            A substance identified as heroin was found at the house
      [Appellant] was living in. [Appellant] was observed in the home
      on a regular basis. The heroin was found in a dresser drawer in
      [Appellant’s] room. [Appellant] had extensive conversations
      about selling heroin, including specific amounts and prices that


17 The Commonwealth seems to have confused the heroin and the cocaine, as
it argues from Appellant’s connection to the Mossimo bag, his visible concern
about it during his conversation with Trooper Cox, and the photograph found
in his phone in which the bag is visible. However, it was the crack cocaine
that was found in the bag; the 0.01 grams of heroin was recovered from the
kitchen refrigerator. N.T. Trial at 116. The evidence as to the Mossimo bag
bolsters the Commonwealth’s already-strong case for constructive possession
of the crack cocaine and other contraband found therein, but sheds no light
on the propriety of Appellant’s conviction for PWID-heroin.

                                     - 18 -
J-S51036-20


      were preserved both in text messages and prison call logs, and
      testified to by co-defendant Reyes. One call discussed [Appellant]
      needing to get back to 102 Federal Street, where the drugs were
      found, to get some “stuff.” Specifically, [Appellant] wanted a
      bookbag containing information about people who will buy drugs.
      The paraphernalia discovered during the search was indicative of
      selling drugs, not using them. This included sales and empty bags
      of the kind used for drug distribution. [Appellant] directed others
      to sell drugs.

Trial Ct. Op., 4/17/20, at 6 (record citations omitted). Some of these details

are correct, but several are erroneous.      There was no heroin found in

Appellant’s room; rather, a bag of crack cocaine was found there. N.T. Trial

at 146.   None of the conversations in which Appellant discussed his crack

cocaine business mentioned heroin.18 The rest of the evidence described by

the trial court would seem to apply to Appellant’s crack cocaine business, and

was used by the Commonwealth to establish the particulars of that business.

      Likewise, the Commonwealth misstates the facts by asserting that the

hundredth of a gram of heroin was found in the Mossimo bag, which the

Commonwealth established was the key repository for Appellant’s drug trade,

containing the guns, drugs, and packaging material that made up the stock-

in-trade of his commercial venture. Commonwealth’s Brief at 10.




18 In one of the cited conversations, codefendant Reyes acknowledges that
Appellant’s instruction to “bag up 10 bags of the white, the scale, $50 a bag,
total of 10 bags” and “You all got the bags to put the turkeys in” refers to
packaging drugs, but when asked “what kind?” she answered “I don’t
remember.” N.T. Trial at 75-76. Of course, this Court is aware that
euphemisms are common in the drug trade; nevertheless, the Commonwealth
must carry its burden beyond a reasonable doubt with testimony that
establishes each element of the charged crimes and is, at a minimum, facially
credible.

                                    - 19 -
J-S51036-20



        However, we conclude that Appellant’s conviction is sufficient, as a) the

Commonwealth found a hundredth of a gram of heroin in Appellant’s

refrigerator, b) Appellant used blue bags in packaging narcotics, a color that

the Commonwealth established is ubiquitous in Philadelphia’s heroin trade,

and c) when asked if she understood the consequences of her responses (thus

especially focusing the witness on truthful replies), whether she conspired with

Appellant to sell drugs, and whether those drugs were cocaine and heroin,

codefendant Reyes responded with “Yes.”19          Further, the Commonwealth

established that it is not unusual to see a hundredth of a gram of heroin

packaged for sale.20

        Because, if true, this evidence is sufficient to establish that Appellant

was a heroin trafficker, we affirm Appellant’ judgment of sentence as to PWID-

heroin and conspiracy thereof. Likewise, we find Appellant’s weight challenge

unavailing due to the uncontradicted evidence we have just recited.

                 Denial of Appellant’s Post-Sentence Motion

        In his eighth, ninth, tenth, eleventh, twelfth, thirteenth, and fourteenth

claims of error, Appellant argues that the trial court erred in denying his post-

sentence motion challenging the weight of the evidence and denying his

request for a new trial as to each of his convictions. This is essentially a re-

packaging of his argument as to the weight of the evidence, which we analyze



19   N.T. Trial at 116, 125, 65.

20   N.T. Trial at 168.

                                      - 20 -
J-S51036-20



alongside this sufficiency arguments as to each conviction; thus, we will not

repeat our analysis here.

                    Discretionary Aspects of Sentence

      Appellant argues that the trial court abused its discretion in imposing

consecutive, rather than concurrent, sentences in this matter, as the sentence

is unduly harsh.   Appellant’s Brief at 44-46.    His statement per Pa.R.A.P.

2119(f) outlines the four-part test this Court must apply when evaluating such

claims. Id. at 43-44.

      To establish that a sentence is unduly harsh, an appellant must show,

“by reference to the record, that the sentencing court ignored or misapplied

the law, exercised its judgment for reasons of partiality, prejudice, bias or ill

will, or arrived at a manifestly unreasonable decision.” Commonwealth v.

Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015) (citation omitted).

      An appellant must satisfy a four-part test to invoke this Court's

jurisdiction when challenging the discretionary aspects of a sentence. We must

consider:

      (1) whether appellant has filed a timely notice of appeal; (2)
      whether the issue was properly preserved at sentencing or in a
      motion to reconsider and modify sentence; (3) whether
      appellant's brief has a fatal defect; and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Gonzalez, 109 A.3d at 731 (citation omitted). The trial court notes that the

only challenge Appellant posed in his post-sentence motion was to what he

assumed was the imposition of a mandatory minimum sentence for his PWID-


                                     - 21 -
J-S51036-20


heroin conviction. Trial Ct. Op. at 4. Thus, this challenge is waived. In any

event, Appellant is not entitled to imposition of concurrent sentences. This

Court has stated that “a defendant may raise a substantial question where he

receives consecutive sentences within the guideline ranges if the case involves

circumstances where the application of the guidelines would be clearly

unreasonable, resulting in an excessive sentence; however, a bald claim of

excessiveness due to the consecutive nature of a sentence will not raise a

substantial question.” Commonwealth v. Dodge, 77 A.3d 1263, 1270 (Pa.

Super. 2013) (citation omitted). That is exactly what Appellant has presented

here; thus, the claim fails.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/02/2021




                                    - 22 -